DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Response to Amendment
Applicant has amended claims 1, 12, and 13. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim 8 recites “a crotch portion of the diaper”, “a front face … of the diaper”, and “a back face of the diaper”. Claim 8 is dependent upon claim 7, which recites that “the sanitary article is a diaper”. Claim 7 is dependent upon claim 1, which was amended to recite that “the sanitary article has a front face, a crotch portion, and a back face”. As written, it is unclear if the “crotch portion”, “front face”, and “back face” recited in claim 8 are intended to be the same as the “crotch portion”, “front face”, and “back face” recited in amended claim 1. For the purpose of examination, claim 8 was interpreted as though it recited “the crotch portion”, “the front face”, and “the back face” so that they would be the same as those recited in claim 1.
Regarding claim 12, claim 12 recites “the moisture-absorptive material” in lines 5 and 6. There is lack of antecedent basis for this limitation in the claim. For the purpose of examination, claim 12 was interpreted as though lines 1 and 2 read “… a sanitary article having a front face, a crotch portion, a back face, and a moisture-absorptive material …” because such an interpretation would grant the recitation in lines 5 and 6 antecedent basis.
Additionally, claim 12 recites “a moisture-detecting RFID tag unit that is attachable to a sanitary article” in lines 1 and 2, and that the tag unit comprises “a moisture-detecting RFID tag disposed on the disposed on the supporter and adjacent to the moisture-absorptive material disposed on the crotch portion or the back face of the sanitary article” in lines 5 and 6. The RFID tag unit of claim 12 is “attachable to a sanitary article”, which implies that the RFID tag unit is a separate apparatus from the sanitary article. It is unclear how the RFID tag disposed on the supporter would be “adjacent to the moisture absorptive material” of the sanitary article if the RFID tag is 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. Patent Application Publication No. 2013/0131618) in view of Suzuki et al. (U.S. Patent Application Publication No. 2006/0208899).
Regarding claim 1, Abraham discloses a sanitary article for communicating a moisture indication signal (Fig. 2, feat. 100; Paragraph 0019; Paragraph 0050), the sanitary article having a front face, a crotch portion and a back face (Fig. 2, feats. 125, 130, and 135; Paragraphs 0023 and 0052), the sanitary article comprising: a moisture-absorptive material (Paragraph 0054; Paragraph 0067); a moisture-detecting RFID tag (Fig. 2, feat. 10; Paragraphs 0021-0023) disposed adjacent to the moisture-absorptive material disposed on the crotch portion or the back face (Paragraph 0023, 0024, and 0052) and an antenna element (Fig. 2, feat. 25; Paragraphs 0021-0023); wherein the moisture-detecting RFID tag is configured to vary an output of a communication distance (Paragraph 0039, lines 10-22) based on a variation of an amount of moisture in the moisture-absorptive material (Paragraphs 0028, 0029, and 0032).
The sensor coil (Fig. 2, feat. 25) disclosed by Abraham is inherently an antenna element due to wirelessly receiving energy from, and transmitting a response to an external excitation system (Fig. 2, feat. 50; Paragraph 0022).
Abraham does not disclose that the moisture-detecting RFID tag includes an RFIC element, that the antenna element is connected to the RFIC element, or a relay antenna connected to the moisture-detecting RFID tag on the crotch portion or the back face and extended from the crotch portion or the back face to the front face of the sanitary article, the relay antenna extended from the crotch portion or the back face to the front face of the sanitary article, the relay antenna elongated in the sanitary article to extend a communication range by relaying an output of the moisture-detecting RFID tag.
Suzuki teaches an RFID system (Fig. 1, feat. 1) comprising an RFID tag (Fig. 1, feat. 10), an RFID relay antenna (Fig. 1, feat. 30), and an RFID reader (Fig. 1, feat. 20). The system taught by Suzuki is reasonably pertinent to the problem of RFID communications faced by the inventor and is therefore analogous to the claimed invention. Suzuki teaches that the RFID tag comprises an integrated circuit with an antenna (Fig. 1, feat. 11; Paragraph 0036), a memory (Fig. 1, feat. 12; Paragraph 0036), and a control circuit (Fig. 1, feat. 13; Paragraph 0036). Therefore, Suzuki teaches that the RFID tag includes a radio-frequency integrated circuit (RFIC) with an antenna element connected to the RFIC element. Suzuki teaches that communications between RFID tags and readers are relatively short range, and require the antenna elements of the RFID tags and readers to face each other and be close to each other (Paragraphs 0005 and 0043). Suzuki further teaches that relay antennas enable the communication between RFID tags and readers without requiring the tag and reader to be close to each other (Paragraphs 0058-0061). Suzuki teaches that this allows the RFID tag to be accessed with greater convenience, such as from locations remote from the tag or from multiple locations (Paragraph 0058, 0062, and 0063). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the article disclosed by Abraham so that the moisture-detecting RFID tag includes an RFIC element, so that the antenna element is connected to the RFIC element, and so that it comprises a relay antenna connected to the moisture-detecting RFID tag, the relay antenna extended from the crotch portion or the back face to the front face of the sanitary article, the relay antenna elongated in the sanitary article to extend a communication range by relaying an output of the moisture-detecting RFID tag so that the RFID tag may be accessed with greater convenience as taught by Suzuki.
Regarding claim 3, Abraham in view of Suzuki discloses the sanitary article according to claim 1. Abraham further discloses that the article comprises an inner part that includes the moisture-absorptive material (Paragraph 0054, “bodyside liner” and “absorbent structure”); and an outer part that covers the inner part (Paragraph 0054, “outer cover”).
Regarding claim 6, Abraham in view of Suzuki discloses the sanitary article according to claim 1. Abraham teaches that an absorbent article can include a plurality of sensors to sense the wetness in more than one location (Paragraph 0023). As discussed above, Suzuki teaches that RFID relay antennas can advantageously increase the communication range, positional degrees of freedom, and communication efficiency of an RFID system (Suzuki: Paragraphs 0058, 0059, and 0061). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sanitary article disclosed by Abraham in view of Suzuki so that a plurality of pairs of each of the moisture-detecting RFID tag and the relay antenna connected to the moisture-detecting RFID tag
Regarding claim 7, Abraham in view of Suzuki discloses the sanitary article according to claim 1. Abraham further discloses that the sanitary article is a diaper (Paragraph 0051).
Regarding claim 8, Abraham in view of Suzuki discloses the sanitary article according to claim 7. Abraham further discloses that the moisture-detecting RFID tag is disposed in the crotch portion of the diaper (Paragraph 0023, “urine target zone”). As discussed above, Suzuki teaches an RFID system (Fig. 1, feat. 1) comprising an RFID tag (Fig. 1, feat. 10), and RFID relay antenna (Fig. 1, feat. 30), and an RFID reader (Fig. 1, feat. 20), and that relay antennas enable more convenient communication between RFID tags and readers (Paragraphs 0058-0061). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the article disclosed by Abraham in view of Suzuki so that the relay antenna extends from the crotch portion to at least one of the front face and the back face of the diaper to enable more convenient communication with the RFID tag as taught by Suzuki.
Regarding claim 9, Abraham in view of Suzuki discloses the sanitary article according to claim 7. Abraham further discloses that the moisture-detecting RFID tag is disposed in the back face of the diaper (Paragraph 0023, “fecal target zone”). As discussed above, Suzuki teaches an RFID system (Fig. 1, feat. 1) comprising an RFID tag (Fig. 1, feat. 10), and RFID relay antenna (Fig. 1, feat. 30), and an RFID reader (Fig. 1, feat. 20), and that relay antennas enable more convenient communication between RFID tags and readers (Paragraphs 0058-0061). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the the relay antenna extends from the back face to the front face of the diaper to enable more convenient communication with the RFID tag as taught by Suzuki.
Regarding claim 10, Abraham in view of Suzuki discloses the sanitary article according to claim 9.
As discussed above, Suzuki teaches an RFID system (Fig. 1, feat. 1) comprising an RFID tag (Fig. 1, feat. 10), an RFID relay antenna (Fig. 1, feat. 30), and an RFID reader (Fig. 1, feat. 20). As discussed above, Suzuki teaches that relay antennas enable the RFID tag to be accessed with greater convenience, such as from locations remote from the tag or from multiple locations (Paragraph 0058, 0062, and 0062). Suzuki further teaches that the relay antennas are elongated (Fig. 1, feat. 30) and convey signals received from the RFID tag or reader via wires (Paragraph 0057). In a diaper in which a moisture detecting RFID tag is disposed in the back face of the diaper, and a relay antenna extends from the back face to the front face, as recited in claim 9, a relay antenna would be able to extend from the back face to the front either by extending through the crotch portion or by extending around the waist above the leg holes. Therefore, there are a finite number of predictable potential solutions for placing a relay antenna on a diaper such that it extends from the back face to the front face of the diaper, and one of ordinary skill in the art could have pursued either solution with a reasonable expectation of success. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the article disclosed by Abraham in view of Suzuki so that the relay antenna extends from the back face to the front face through the crotch portion of the diaper. Please see MPEP 2143(I)(E).
Regarding claim 11, Abraham in view of Suzuki discloses the sanitary article according to claim 1. Abraham further discloses that the moisture-detecting RFID tag comprises at least one radiation electrode (Fig. 2, feat. 30; Paragraph 0028, lines 5-13) and at least one opposing electrode (Fig. 2, feat. 30; Paragraph 0028, lines 5-13) with at least a portion of the moisture-absorptive material disposed therebetween (Paragraph 0024), and wherein the moisture-detecting RFID tag varies the output of the at least one of the communication distance and the signal intensity based on a variation of a dielectric constant caused by the portion of the moisture-absorptive material disposed between the at least one radiation electrode and the at least one opposing electrode (Paragraphs 0028, 0029, and 0032).
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. Patent Application Publication No. 2013/0131618) in view of Suzuki et al. (U.S. Patent Application Publication No. 2006/0208899) and in further view of Stobbe (U.S. Patent Application Publication No. 2013/0026237).
Regarding claim 2, Abraham in view of Suzuki discloses the sanitary article according to claim 1. Abraham in view of Suzuki does not disclose that the relay antenna is capacitively coupled with the antenna element of the moisture-detecting RFID tag. 
Stobbe teaches contactless coupling methods between electronic data chips and reading devices (Abstract; Paragraph 0001). The methods taught by Stobbe are reasonably pertinent to the problem of contactless communications faced by the prima facie obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sanitary article disclosed by Abraham in view of Suzuki so that the relay antenna is capacitively coupled with the antenna element of the moisture-detecting RFID tag because capacitive coupling would predictably enable the RFID tag to contactlessly communicate with the RFID tag. Furthermore, Stobbe teaches that wireless communication between electronic devices had been a recognized problem at the time of invention (Paragraph 0004). Stobbe further teaches that inductive coupling, capacitive coupling, and electromagnetic coupling between electronic devices constituted a finite number of identified, predictable potential solutions to the problem of wireless communication between electronic devices (Paragraph 0012). Based on the teachings of Stobbe, one of ordinary skill in the art could have pursued inductive coupling, capacitive coupling, or electromagnetic coupling with a reasonable expectation of success (Paragraph 0012). Therefore, it would have been prima facie obvious to try to make the sanitary article disclosed by Abraham in the relay antenna is capacitively coupled with the antenna element of the moisture-detecting RFID tag.
Regarding claim 5, Abraham in view of Suzuki discloses the sanitary article according to claim 3. Abraham discloses that the moisture-detecting RFID tag is disposed on an inner side of the outer part (Paragraph 0028).
As discussed above, Suzuki teaches an RFID system (Fig. 1, feat. 1) comprising an RFID tag (Fig. 1, feat. 10), an RFID relay antenna (Fig. 1, feat. 30), and an RFID reader (Fig. 1, feat. 20). Suzuki teaches an embodiment in which the relay antenna (Fig. 6, feat. 60; Paragraphs 0070 and 0078) is disposed on the outer side of an article in which the RFID tag (Fig. 6, feat. 51; Paragraph 0078) is disposed so that the outer surface of the article is sandwiched between the relay antenna and RFID tag (Paragraph 0078). Suzuki teaches that this advantageously allows the data in the tag to be accessed from both the position in which the relay antenna overlaps the tag and the position at which the relay antenna is distal from the tag (Paragraph 0078). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention prior to the effective filing date of the claimed invention to modify the sanitary article disclosed by Abraham in view of Suzuki so that the relay antenna is disposed on an outer side of the outer part that faces an antenna element of the moisture-detecting RFID tag sandwiching the outer part therebetween so that the data in the tag may be accessed from multiple positions as taught by Suzuki.
As discussed above, Stobbe teaches contactless coupling methods between electronic data chips and reading devices (Abstract; Paragraph 0001). The methods prima facie obvious to try for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sanitary article disclosed by Abraham in view of Suzuki so that the relay antenna is capacitively coupled with the antenna element of the moisture-detecting RFID tag because capacitive coupling would predictably enable the RFID tag to contactlessly communicate with the RFID tag.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. Patent Application Publication No. 2013/0131618) in view of Suzuki et al. (U.S. Patent Application Publication No. 2006/0208899) and in further view of Gustafson (U.S. Patent Application Publication No. 2004/0113801).
Regarding claim 4, Abraham in view of Suzuki discloses the sanitary article according to claim 3. Abraham in view of Suzuki does not disclose that the outer part is an underpants-type outer part having an underpants-like shape.
Gustafson teaches a disposable wetness sensing absorbent structure (Abstract). Gustafson teaches that the absorbent structure may be incorporated into a variety of absorbent articles including diapers, pants-like diapers, incontinence garments, sanitary napkins, wipes, towels, tissues, bed protectors, dressings, or similar products prima facie obvious to try for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sanitary article disclosed by Abraham in view of Suzuki so that the outer part is an underpants-type outer part having an underpants-like shape as taught by Gustafson because underpants-type diapers represent an alternative that would predictably function in the same way as other sanitary articles.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S. Patent Application Publication No. 2013/0076509) in view of Suzuki et al. (U.S. Patent Application Publication No. 2006/0208899) and in further view of Stobbe (U.S. Patent Application Publication No. 2013/0026237).
Regarding claim 12, Ahn discloses a moisture-detecting RFID tag unit (Fig. 6, feat. 70; Paragraph 0066) that is attachable to a sanitary article having a front face, a crotch portion, a back face, and a moisture-absorptive material (Fig. 6, feat. 71; Paragraphs 0065 and 0066 – the adhesive allows the tag to be attached to a wearing target, such as a conventional diaper), the moisture-detecting RFID tag unit comprising: a band-like supporter (Fig. 6, feat. 75; Paragraph 0066) and a moisture-detecting RFID tag disposed on the supporter (Fig. 6, feat. 73; Paragraph 0066) and adjacent to the moisture-absorptive material disposed on the crotch portion or the back face of the sanitary article (Paragraph 0066, lines 3-5).
Ahn does not disclose that the RFID tag unit comprises a relay antenna capacitively coupled with an antenna element of the moisture-detecting RFID tag on the crotch portion or the back face and extended from the crotch portion or the back face to the front face of the sanitary article, the relay antenna comprising an elongated shape configured to extend a communication range by relaying an output of the moisture-detecting RFID tag.
As discussed above, Suzuki teaches an RFID system (Fig. 1, feat. 1) comprising an RFID tag (Fig. 1, feat. 10), an RFID relay antenna (Fig. 1, feat. 30), and an RFID reader (Fig. 1, feat. 20). Suzuki teaches that communications between RFID tags and readers are relatively short range, and require the antenna elements of the RFID tags and readers to face each other and be close to each other (Paragraphs 0005 and 0043). Suzuki further teaches that relay antennas enable the communication between RFID tags and readers without requiring the tag and reader to be close to each other (Paragraphs 0058-0061). Suzuki teaches that this allows the RFID tag to be accessed with greater convenience, such as from locations remote from the tag or from multiple locations (Paragraph 0058, 0062, and 0063). Suzuki further teaches that the relay antenna may have an elongated shape (Fig. 1, feat. 30). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the RFID tag unit disclosed by Ahn so that it comprises a relay antenna coupled with an antenna element of the moisture-detecting RFID tag on the crotch portion or the back face and extended from the crotch portion of the back face to the front face of the sanitary article, the relay antenna comprising an elongated shape configured to extend a communication range by relaying an output of the moisture-detecting RFID tag so that the RFID tag may be accessed with greater convenience as taught by Suzuki.
As discussed above, Stobbe teaches contactless coupling methods between electronic data chips and reading devices (Abstract; Paragraph 0001). Stobbe teaches prima facie obvious to try for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sanitary article disclosed by Abraham in view of Suzuki so that the relay antenna is capacitively coupled with the antenna element of the moisture-detecting RFID tag because capacitive coupling would predictably enable the RFID tag to contactlessly communicate with the RFID tag.
Claims 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. Patent Application Publication No. 2013/0131618) in view of Suzuki et al. (U.S. Patent Application Publication No. 2006/0208899), in further view of Ahn (U.S. Patent Application Publication No. 2013/0076509), and in further view of Stobbe (U.S. Patent Application Publication No. 2013/0026237).
Regarding claim 13, Abraham discloses an apparatus for communicating a moisture indication signal (Fig. 2, feat. 100; Paragraph 0019; Paragraph 0050), the apparatus comprising: a sanitary article including an inner part comprising a moisture-absorptive material (Paragraph 0054; Paragraph 0067), and an outer part covering the inner part (Paragraph 0054), with the sanitary article having a front face, a crotch portion and a back face (Fig. 2, feats. 125, 130, and 135; Paragraphs 0023 and 0052); and a moisture-detecting RFID tag unit disposed in the sanitary article (Fig. 2, feat. 10; Paragraphs 0021-0023), the moisture-detecting RFID tag unit configured to vary an output of a communication distance (Paragraph 0039, lines 10-22) based on a variation of an amount of moisture in the moisture-absorptive material (Paragraphs 0028, 0029, and 0032).
Abraham does not disclose that the moisture-detecting RFID tag unit comprises: a band-like supporter; a moisture-detecting RFIG tag that is disposed on the supporter and that is adjacent to the moisture-absorptive material disposed on the crotch portion or the back face of the sanitary article; and an elongated relay antenna in the sanitary article and capacitively coupled with an antenna element of the moisture-detecting RFID tag, with the elongated relay antenna being disposed on the crotch portion or the back face and extended from the crotch portion or the back face to the front face of the sanitary article and being configure to extend a communication range by relaying an output of the moisture-detecting RFID tag.
Ahn teaches an urination detection system employing an RFID tag (Abstract). Ahn teaches that the urination detection system comprises a moisture-detecting RFID tag (Fig. 6, feat. 73; Paragraph 0066) and a band-like supporter upon which the RFID tag is disposed (Fig. 6, feat. 75; Paragraph 0066). Ahn teaches that the supporter prevents the tag from being damaged (Paragraph 0066). Ahn teaches that the RFID tag is configured to detect urination and defecation (Paragraph 0066, lines 3-5), which would occur in a sanitary article in the crotch and rear, respectively. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the article disclosed by Abraham so that the moisture-detecting RFID tag unit comprises a band-like supporter, a moisture-detecting RFID tag that is disposed on the supporter and that is adjacent to the moisture-absorptive material disposed on the crotch portion or the back face of the sanitary article as taught by Ahn so that the RFID tag does not get damaged and may detect urination or defecation.
As discussed above, Suzuki teaches an RFID system (Fig. 1, feat. 1) comprising an RFID tag (Fig. 1, feat. 10), an RFID relay antenna (Fig. 1, feat. 30), and an RFID reader (Fig. 1, feat. 20). Suzuki teaches that communications between RFID tags and readers are relatively short range, and require the antenna elements of the RFID tags and readers to face each other and be close to each other (Paragraphs 0005 and 0043). Suzuki further teaches that relay antennas enable the communication between RFID tags and readers without requiring the tag and reader to be close to each other (Paragraphs 0058-0061). Suzuki teaches that this allows the RFID tag to be accessed with greater convenience, such as from locations remote from the tag or from multiple locations (Paragraph 0058, 0062, and 0063). Suzuki further teaches that the relay antenna may have an elongated shape (Fig. 1, feat. 30). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Abraham in view of Ahn so that it comprises an elongated relay antenna in the sanitary article and coupled with an antenna element of the moisture-detecting RFID tag, with the elongated relay antenna being disposed on the crotch portion or the back face and extended from the crotch portion or the back face to the front face of the sanitary article and being configured to extend a communication range by relaying an output of the moisture-detecting RFID tag so that the RFID tag may be accessed with greater convenience as taught by Suzuki.
As discussed above, Stobbe teaches contactless coupling methods between electronic data chips and reading devices (Abstract; Paragraph 0001). The methods taught by Stobbe are reasonably pertinent to the problem of contactless communications faced by the inventor and is therefore analogous to the claimed invention. Stobbe teaches that contactless coupling fields may be magnetic fields (i.e. inductively generated), electric fields (i.e. capacitively generated), or electromagnetic fields (Paragraph 0012). Therefore, inductive coupling, capacitive coupling and electromagnetic coupling are alternative methods that predictably allow for contactless communications. Therefore, it would have been prima facie obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sanitary article disclosed by Abraham in view of Ahn and in further view of Suzuki so that the relay antenna is capacitively coupled with the antenna element of the moisture-detecting RFID tag because capacitive coupling would predictably enable the RFID tag to contactlessly communicate with the RFID tag. Furthermore, Stobbe teaches that wireless communication between electronic devices had been a recognized problem at the time of invention (Paragraph 0004). Stobbe further teaches that inductive coupling, capacitive coupling, and electromagnetic coupling between electronic devices constituted a finite number of identified, predictable potential solutions to the problem of wireless communication between electronic devices (Paragraph 0012). Based on the teachings of Stobbe, one of ordinary skill in the art could have pursued inductive coupling, capacitive coupling, or electromagnetic coupling prima facie obvious to try to make the sanitary article disclosed by Abraham in view of Ahn and in further view of Suzuki so that the relay antenna is capacitively coupled with the antenna element of the moisture-detecting RFID tag.
Regarding claim 15, Abraham in view of Suzuki, in further view of Ahn, and in further view of Stobbe discloses the apparatus of claim 13. Abraham further discloses that the moisture-detecting RFID tag unit is disposed on an outer side of the inner part (Paragraphs 0023, 0024, and 0028).
Regarding claim 16, Abraham in view of Suzuki, in further view of Ahn, and in further view of Stobbe discloses the apparatus of claim 13. Abraham further discloses that the moisture-detecting RFID tag unit is disposed on an inner side of the outer part (Paragraph 0028).
Regarding claim 17, Abraham in view of Suzuki, in further view of Ahn, and in further view of Stobbe discloses the apparatus according to claim 13. Abraham further discloses that the moisture-detecting RFID tag unit is disposed on an outer side of the outer part (Paragraph 0024).
Regarding claim 18, Abraham in view of Suzuki, in further view of Ahn, and in further view of Stobbe discloses the apparatus according to claim 13.
As discussed above, Suzuki teaches an RFID system (Fig. 1, feat. 1) comprising an RFID tag (Fig. 1, feat. 10), an RFID relay antenna (Fig. 1, feat. 30), and an RFID reader (Fig. 1, feat. 20). Suzuki teaches that the RFID tag comprises an integrated circuit with an antenna (Fig. 1, feat. 11; Paragraph 0036), a memory (Fig. 1, feat. 12; Paragraph 0036), and a control circuit (Fig. 1, feat. 13; Paragraph 0036). Suzuki further prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Abraham in view of Suzuki, in further view of Ahn, and in further view of Stobbe so that another relay antenna that is connected to the relay antenna of the moisture-detecting RFID tag unit so that the RFID tag may be accessed with greater convenience as taught by Suzuki.
Regarding claim 19, Abraham in view of Suzuki, in further view of Ahn, and in further view of Stobbe discloses the apparatus according to claim 13. Abraham teaches that an absorbent article can include a plurality of sensors to sense the wetness in more than one location (Paragraph 0023). As discussed above, Suzuki teaches that RFID relay antennas can advantageously increase the communication range, positional degrees of freedom, and communication efficiency of an RFID system (Suzuki: Paragraphs 0058, 0059, and 0061). Therefore, Abraham in view of Suzuki, in further view of Ahn, and in further view of Stobbe discloses that the sanitary article further a plurality of pairs of each of the moisture-detecting RFID tag and the relay antenna connected to the moisture-detecting RFID tag.
Regarding claim 20, Abraham in view of Suzuki, in further view of Ahn, and in further view of Stobbe discloses the apparatus according to claim 13. Abraham further discloses that the moisture-detecting RFID tag comprises at least one radiation electrode (Fig. 2, feat. 30; Paragraph 0028, lines 5-13) and at least one opposing electrode (Fig. 2, feat. 30; Paragraph 0028, lines 5-13) with at least a portion of the moisture-absorptive material disposed therebetween (Paragraph 0024), and wherein the moisture-detecting RFID tag varies the output of the at least one of the communication distance and the signal intensity based on a variation of a dielectric constant caused by the portion of the moisture-absorptive material disposed between the at least one radiation electrode and the at least one opposing electrode (Paragraphs 0028, 0029, and 0032).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. Patent Application Publication No. 2013/0131618) in view of Suzuki et al. (U.S. Patent Application Publication No. 2006/0208899), in further view of Ahn (U.S. Patent Application Publication No. 2013/0076509), in further view of Stobbe (U.S. Patent Application Publication No. 2013/0026237), and in further view of Gustafson (U.S. Patent Application Publication No. 2004/0113801).
Abraham in view of Suzuki, in further view of Ahn, and in further view of Stobbe discloses the apparatus according to claim 13. Abraham in view of Suzuki, in further view of Ahn, and in further view of Stobbe does not disclose that the outer part is an underpants-type outer part
As discussed above, Gustafson teaches a disposable wetness sensing absorbent structure (Abstract). Gustafson teaches that the absorbent structure may be incorporated into a variety of absorbent articles including diapers, pants-like diapers, incontinence garments, sanitary napkins, wipes, towels, tissues, bed protectors, dressings, or similar products (Paragraph 0189). Therefore, it would have been prima facie obvious to try for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sanitary article disclosed by Abraham in view of Suzuki so that the outer part is an underpants-type outer part as taught by Gustafson because underpants-type diapers represent an alternative that would predictably function in the same way as other sanitary articles.
Response to Arguments
This is in response to the arguments filed in Applicant’s Remarks filed 03/15/2021.
Applicant’s arguments, see pages 8-11, with respect to the rejections of independent claim 1 under 35 U.S.C. 103 as being unpatentable over Abraham in view of Suzuki, of independent claim 12 under 35 U.S.C. 103 as being unpatentable over Ahn in view of Suzuki and in further view of Stobbe, and of independent claim 13 under 35 U.S.C. 103 as being unpatentable over Abraham in view of Suzuki, in further view of Ahn, and in further view of Stobbe have been fully considered, but are not persuasive.
Applicant argues, see pages 9 and 10, that Suzuki discloses a relay antenna disposed on a container, not a sanitary article or RFID tag as disclosed in Abraham and Ahn, respectively, and that therefore, Suzuki teaches away from adding a relay antenna to a sanitary article or RFID tag. Applicant further argues that even if a person skilled in 
As discussed above, Suzuki teaches an RFID system (Fig. 1, feat. 1) comprising an RFID tag (Fig. 1, feat. 10), an RFID relay antenna (Fig. 1, feat. 30), and an RFID reader (Fig. 1, feat. 20). While Suzuki certainly teaches embodiments in which the RFID system incorporating a relay antenna is used with containers (Figs. 4-24; Embodiments 2-9), Suzuki also teaches the RFID system independent of any specific context (Figs. 1-3; Embodiment 1). Therefore, the RFID system incorporating a relay antenna taught by Suzuki is not limited to just being used with containers. Therefore, Suzuki does not teach away from the use of relay antennas with sanitary articles or RFID tags. As discussed above, and in previous office actions, Suzuki teaches that communications between RFID tags and readers are relatively short range, and require the antenna elements of the RFID tags and readers to face each other and be close to each other (Paragraphs 0005 and 0043). Suzuki further teaches that relay antennas increase the positional degrees of freedom and range of communication between RFID tags and readers by accepting a signal from a transmitting tag or reader, conveying that signal over wires, and transmitting that signal to the receiving reader or tag (Paragraphs 0057 and 0058), which allows the RFID tag to be read from locations remote from the tag. Therefore, it would be obvious to add a relay antenna to a sanitary article as disclosed by Abraham or a moisture-detecting RFID tag unit as disclosed by Ahn so that the data from the RFID tag would be able to be read from a more convenient location, such as 
Applicant further argues, see page 10, that Abraham does not disclose that the electrolyte that tunes the sensing capacitor of the wetness detecting system actually varies with wetness of the article, and that therefore, Abraham does not disclose a variation in an output of a communication distance based on a variation of an amount of moisture in the moisture-absorptive material as claimed.
Abraham discloses that “the intrusion of electrolyte into the intervening space between electrodes activates the capacitor, allowing it to register a capacitance that grows with increasing amounts of electrolyte” (emphasis added) (Paragraph 0032). One of ordinary skill in the art would understand that human urine comprises electrolytes, and that increasing amounts of urine absorbed in the diaper between the capacitor electrodes would increase the amounts of electrolytes, which would change the capacitance of the sensing circuit disclosed by Abraham. Therefore, variation in wetness due to the presence of urine in the moisture-absorptive material would change the amounts of electrolytes between the electrodes of the capacitor, which cause a change to the capacitance of the sensing circuit, and therefore a change in the output of a communication distance (Paragraphs 0028, 0029, 0032, and 0039). Abraham further discloses that any change in the capacitance changes the output signal, and that changes in the output signal directly correlates with the saturation level of the absorbent core (Paragraph 0043).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yu et al. (U.S. Patent Application Publication No. 2013/0123726) discloses an RFID tag and diaper.
Durgin et al. (U.S. Patent Application Publication No. 2014/0358099) discloses an RF Backscatter sensor for moisture detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                           
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        





















/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781